Citation Nr: 1731657	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-49 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) on an extraschedular basis due to service-connected disabilities prior to July 17, 2012.

(The issues of entitlement to service connection for lumbar spine disorder and cervical spine disorder are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1970 to July 1973 and from May 1975 to August 1979; he was a member of the Army Reserve for the period between his tours of active duty. He was a member of the Illinois Air National Guard from approximately March 1983 to July 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. It was last before the Board in December 2015, when it was remanded for additional development.

The Veteran testified before the undersigned at a July 2013 video-conference hearing. A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a separate decision, the Board has granted the Veteran's claims for service connection for lumbar spine and cervical spine disorders. Although the Board makes no pronouncement as to the severity of these disorders, the Veteran's claim for TDIU and possible extraschedular consideration prior to July 17, 2012 must be radjudicated as part of the RO's implementation of the Board's order.





The case is REMANDED for the following action:

1. Refer to the separate August 2017 Board decision and any subsequent action required by the RO. 

2. After the above actions have been completed, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to TDIU prior to July 17, 2012, to include on an extraschedular basis. If the benefits sought are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).


